DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
in paragraph 0003, it appears that “drilling, planning, bending, sawing…” should be –drilling, planing, bending, sawing…-- (noting that “planning” is not a machining operation, whereas “planing” is);
in paragraph 0049, it appears that “method know or yet undiscovered” should be –method known or yet undiscovered--;
in paragraph 0069, it appears that “drop of a cover plate” should be –drop off a cover plate--.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“wherein the multi-axis robotic arm” (i.e., 60 as a whole, disclosed in paragraph 0037 as including elements 31, 30, 40, and 50) is “movable about six individual axes” as set forth in claim 8 (see rejection of claim 8 under 35 USC 112(a) hereinbelow for more details as to why the drawings are not considered to depict this feature);
the “computer” of claim 20
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The information disclosure statement (IDS) filed 8/2/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, it is noted that no copies of EP 1740359 B1 or WO 2018235008 were provided.  These references have been lined through.  However, it is noted that WO 2006043294 is in the same patent family as EP 1740359 B1, and is being cited on the accompanying PTO-892, as is WO 2018235008.  
Additionally, it is noted that reference citation no. 7 on page 1 of the IDS (US 8365715) has been lined through as it is a duplicate citation, noting that same reference was also cited as reference number 2 on the same page of the IDS.
Claim Objections
Claim 13 is objected to because of the following informalities:  in claim 13, last line, it appears that “associate” should be changed to –associated--.  Appropriate correction is required.
Comment re Claims 17-18
It is noted that claim 17 recites “wherein the movable member further includes an extended member, the extended member extending beyond the base”, and claim 18 depends from claim 17 and recites that “the robotic arm is operatively associated with the extended member”.  It is noted that paragraph 0017 states “[T]he robotic arm may be fixed to the movable member in a manner offset from the center of the movable member and further may be mounted on an extended member of the movable member that extends beyond the fixed base”.  It is also noted that paragraph 0047 teaches that movable member 28 includes mounting surface 36 (labeled in Figure 4) “extending beyond the bounds of base assembly 20”.  That said, it is noted that as presently claimed, the movable member 28 itself constitutes an “extended” member that “extends beyond” the base 20, such as in the plane of Figure 4, or such as vertically beyond base 20 as shown in Figure 3.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8 recites “wherein the multi-axis robotic arm is movable about six individual axes”.  However, this does not appear to be in line with the shown and disclosed invention.  While the robotic arm 60 is described as a “six axis robotic arm”, and is described as “having six degrees of freedom with movement about six different axes 2, 4, 6, 8, 12, and 14, shown in FIGS. 1 and 2” (paragraph 0037), note that such is not the same thing as teaching that the robotic arm 60 is itself as a whole movable about six individual axes.  As disclosed, the robotic arm 60 as a whole is rotatable about axis 16 and about axis 2 (see Figures 3 and 1, as well as at least paragraphs 0037-0038, 0044, 0048, for example).  However, the robotic arm 60 as a whole is not rotatable about four other axes.  
As described in paragraph 0037, the robotic arm 60 comprises a robotic base 31, a “lower” member 30, an “upper” member 40, and a wrist member 50.
As disclosed in paragraph 0039, “lower” member 30 (of the robotic arm) 60 rotates about axis 4 relative to base 31.  See also Figures 1-3.  It does not appear that the robotic base 31 of the 
Furthermore, as disclosed in paragraph 0040, “upper” member 40 rotates about axis 6.  That said, as shown in Figures 1-3, it does not appear that “lower” member 30 and robotic base 31 rotate about axis 6, and thus the robotic arm 60 as a whole does not rotate about axis 6.
Additionally, as disclosed in paragraph 0041, wrist member 50 rotates about axis 8.  It does not appear that “upper” member 40, “lower” member 30, or robotic base 31 rotate about axis 8, and thus, the robotic arm 60 as a whole does not rotate about axis 8.
Also, as described in paragraph 0042, wrist member 50 also rotates about axis 12.  It does not appear that “upper” member 40, “lower” member 30, or robotic base 31 rotate about axis 12, and thus, the robotic arm 60 as a whole does not rotate about axis 12.
Also, as described in paragraph 0043, tool head 51 rotates about axis 14.  At the very least, it does not appear that “upper” member 40, “lower” member 30, or robotic base 31 rotate about axis 14, and thus, the robotic arm 60 as a whole does not rotate about axis 14.
Additionally, while the two axes 2 and 16 (shown in Figure 3, for example) described above are axes about which the robotic arm 60 as a whole rotates (as also described above), the specification does not disclose any additional axes about which the robotic arm 60 as a whole rotates, and particularly does not describe an additional four axes (for a total of six as set forth in claim 8) about which the robotic arm 60 is movable, as required by claim 8, again noting that none of axes 4, 6, 8, 12, or 14 are axes about which the robotic arm 60 as a whole moves.  Thus, the specification as filed does not describe the invention as set forth in claim 8 in such a manner as to demonstrate possession thereof.
claim 13, it is noted that claim 13 sets forth “a robotic arm having a first end and a second end, the first end of the robotic arm being operatively associated with the movable member, the movable member being independently movable with respect to the robotic arm”.  This limitation lacks clarity, as discussed in a separate rejection of claim 13 under 35 USC 112(b) as set forth hereinbelow.  That being said, it does not appear that this limitation is consistent with the disclosed and shown invention.  
As discussed above, as described in paragraph 0037, the robotic arm 60 comprises a robotic base 31, a “lower” member 30, an “upper” member 40, and a wrist member 50.  Paragraph 0037 additionally teaches that the robotic base 31 is fixed at a first end to a robotic footing 29 that secures the robotic arm 60 to a structure, which robotic footing 29 is secured to a movable member 28.  Furthermore, paragraph 0048 teaches that movable member 28 is “influenced” by the motor 32 via the actuating plate 26 to rotate about vertical axis 16, which differs from axis 2 about which robotic base 31 rotates.  Paragraph 0048 further teaches that “[W]hen so influenced, the mounting surface 36 of the movable member 28 will rotate, carrying along the robotic arm 60”.  While paragraph 0048 further states that “[T]he robotic base 31 and the movable member 28 may rotate independently of each other”, and also states “[B]y virtue of robotic base 31 and the shoulder joint 33, the robotic arm 60 may be independently movable with respect to the movement of the movable member 28”, such is not the same thing as the movable member 28 being “independently movable with respect to the robotic arm” 60, as such limitation is best understood.  Note that paragraph 0048 explicitly teaches that rotating 28 about axis 16 rotates robotic arm 60 about axis 16, and that there is no teaching of 28 being able to move independently of or relative to the robotic arm 60 as claimed in claim 13, as opposed to at least 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, the claim recites “wherein the machining tool can affect a target object defined by a first area when the movable member has rotated a first amount about the first vertical axis”.  However, it is unclear as set forth in the claim what action(s) is/are set forth as occurring at the time “when the movable member has rotated a first amount about the first vertical axis”, i.e., the defining of the first area, or the affecting of the target object.  
In claim 5, the claim recites “further wherein the machining tool can affect the target object defined by a second area when the movable member has rotated a second amount about the first vertical axis”.  However, it is unclear as set forth in the claim what action(s) is/are set forth as occurring at the time “when the movable member has rotated a second amount about the first vertical axis”, i.e., the defining of the second area, or the affecting of the target object.  
In claim 5, the target object defined by a second area” lacks sufficient antecedent basis in the claim, as no target object that is “defined by a second area” was previously recited.  
claim 12, the claim recites a “first tool affecting point” and a “second tool affecting point”.  However, it is unclear as claimed how to determine whether a given point is a “tool affecting point” or not, i.e., a point that affects the tool in what manner?  
In claim 13, the claim recites “the movable member being independently movable with respect to the robotic arm”.  However, it is unclear as set forth in the claim what is being set forth as “with respect to the robotic arm” is intended to go, i.e., “movable”, vs. “independently”, and it is further unclear with respect to what the movement is “independent”.  For example, it is unclear whether the claim intends to set forth that the movable member is movable relative to/with respect to the robotic arm, and if so, independently of what other action?  
	In claim 20, the claim recites “further including a computer to perform machining operations, including movement of the movable member and the robotic arm, which may be guided by the computer to move in synchrony”.  Firstly, it appears more accurate to indicate that the computer causes one of the first and second tools to perform machining operations, as it is unclear how the computer itself would be able to perform machining operations.  Additionally, re the language “may”, it is unclear whether the limitation “which may be guided by the computer to move in synchrony” is a required limitation, or whether such is merely optional, i.e., may or may not be guided by the computer to move in synchrony.  Note that “may” and “can” have different meanings.  Additionally, it is unclear as claimed precisely to what “which” is intended to refer.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-8, any of which were rejected under 35 USC 112 above are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0168639 to Otake et al.
The Otake et al. reference teaches a multi-axis machining apparatus (see paragraphs 0015-0016, for example) including a base assembly that includes a motor 26 that drives a “movable member” such as 16.  The movable member 16 is “horizontally fixed” relative to a first vertical axis 23, and (16) is rotatable about the first vertical axis 23.  See Figures 1-2 and paragraphs 0016-0018 and particularly paragraph 0021, for example.  A “multi-axis” robotic arm 2 is fixed on the movable member 16 (see Figures 1-2 and paragraphs 0016-0018, for example).  Note that arm 2 is “multi-axis”, as broadly claimed, at least in that it is a three-dimensional object that has an infinite number of axes extending therethrough.  Additionally/alternatively, it is noted that each arm 2 has a variety of degrees of freedom such that a variety of elements of the arm 2 are rotatable about plural axes, such as axis 14, axis 7, axis 19, axis 6, axis 5, axis 12, and axis 13, for example.  See Figures 1-2 and paragraphs 0017-0019, for example.  Additionally, a tool head is described in paragraph 0017 as being mounted to arm piece 8, which is located at an end of the multi-axis robotic arm 2 that is distal to the movable member 16.  See paragraph 0017 as well as Figures 1-2.  
Regarding claim 2, the motor 26 “influences” the movable member 16 via an “actuating plate” 27 that is positioned beneath the movable member 16.  See Figure 1 and also paragraph 0021, for example.  
claim 3, the movable member 16 is “asymmetrical” with respect to, for example, either of the horizontal lines labeled below in the annotated reproduction of Figure 1 as A1 or A2.  

[AltContent: textbox (A2)][AltContent: arrow][AltContent: connector][AltContent: textbox (A1)][AltContent: arrow][AltContent: connector]
    PNG
    media_image1.png
    466
    435
    media_image1.png
    Greyscale

Furthermore, the movable member 16 comprises a(n upper) mounting surface that receives the multi-axis robotic arm 2 (see Figure 1), wherein the multi-axis robotic arm 2, when mounted on the mounting surface, rotates about a second vertical axis 14 (see Figures 1-2, as well as paragraphs 0017-0019, for example).  
Regarding claim 4, the tool head (described in paragraph 0017, for example, as being mounted to arm piece 8) at least inherently includes a machining tool, or else such tool 
Regarding claim 5, the machining tool (of the disclosed machining unit taught in at least paragraph 0017 as being mounted to arm piece 8) can affect a target object “defined by” a “first area”, as broadly claimed, when the movable member 16 has rotated a first amount about the first vertical axis 23, and further, the machining tool can affect the target object “defined by” a second area, as broadly claimed, when the movable member 16 has rotated by a second amount about the first vertical axis 23.  See Figures 1-2, and particularly Figure 1, noting the offset of robot arm 2 from axis 23, for example.  It is additionally noted that there are no boundaries on the two “areas”, and the only limitations thereon are that the machining tool “can” affect a target area that is in some manner “defined” by the two areas when the movable member has rotated by (respectively) first and second amounts.  For example, see the annotated reproduction of Figure 3 below, noting the two “areas” Q1, Q2 that are “defined by” a surface of a target object D (paragraph 0024), which are accessible by the machining tool mounted to arm piece 8 (paragraph 0017) of the rightmost arm 2 (right with respect to Figure 3) when the movable member 16 has rotated about first axis 23 by a first amount (i.e., to the position shown in Figure 3 re area Q1), and by a second amount (i.e., by a slight amount from the position shown in Figure 3 to the position at which the tool at the end of 8 of the rightmost arm 2 can access area Q2).  See Figure 3 below, for example.

[AltContent: textbox (P2)][AltContent: connector][AltContent: textbox (P1)][AltContent: arrow][AltContent: connector][AltContent: textbox (Q2)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (Q1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    564
    502
    media_image2.png
    Greyscale

Regarding claim 6, note that a portion of the target object D contained in the second area Q2 but not contained in the first area Q1 is not adjacent to the base assembly (that comprises motor 26 as claimed) in one sense, in that there is a gap between the base assembly and the portion of the target object D that is in the second area Q2.  See annotated Figure 3 above, for example. 
Regarding claim 7, note that a portion of the target object D contained in the second area Q2 but not contained in the first area Q1 is adjacent to the base assembly (that comprises motor 26 as claimed) in one sense, in that there are no other objects located in the gap (and along path 
Regarding claim 8, as best understood in view of the above rejection based on 35 USC 112(a), insofar as the robotic arm 60 of the present invention is movable about six individual axes, the multi-axis robotic arm 2 taught by Otake et al. is “movable about” six individual axes, such as any six of 23, 19, 14, 7, 6, 5, 13, 12, for example.  See Figures 1-2 and at least paragraphs 0017-0021, for example.  
Claims 9-12, any of which were rejected under 35 USC 112 above, are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0063936 to Azzarello et al.
Azzarello et al. teaches a “multi-axis” machining (noting the use of machining tools 302, 306, 308, 310, 304, for example, shown in Figures 12-14 and described in paragraph 0060, for example) apparatus that include a “multi-axis” robotic arm 62.  For example, it is noted that the robotic arm 62 is “multi-axis”, as broadly claimed, in that it is a three-dimensional arm having an infinite number of axes passing therethrough.  Additionally/alternatively, the robotic arm 62 is multi-axis in that it is an articulating arm (paragraphs 0052, 0054) having six different rotational axes/degrees of freedom (Rx1, Rx2, Rx3, Rz1, Rz2, and Y; see Figure 35 and paragraph 0054, for example).  A tool head 68/80 is mounted to an end of the multi-axis robotic arm 62 (see Figure 35, Figures 12-14, and paragraphs 0054, 0060-0063, for example).  A first tool, such as, for example, tool 302, is mounted on the tool head 68/80 (see Figures 12-14 and 35, as well as paragraphs 0060-0062, for example).  Furthermore, a second tool, such as, for example, tool 304, 
Regarding claim 10, the first 302 and second 304 tools “share” a vertical axis, such as, for example, the common rotation axis of motor 300 (which rotates both 302 and 304) when the robotic arm 62 orients the tool head 68/80 such that the common rotation axis of motor 300 is vertical (see Figure 33, for example as well as at least claims 6-7 of the reference and paragraph 0060, for example).  Alternatively, the tools 302, 304 share a common vertical rotation axis Rz1 or Rz2 (paragraph 0054, Figure 35, for example, noting that when 68/80 is oriented as shown in Figure 35, Rz2 is vertical).  
Alternatively, regarding claims 10 and 12, attention is directed to the annotated reproduction of Figure 14 below, noting that line M is one example of an axis that is capable of being oriented vertically (via appropriate rotation of 68/80 about/in Rz2 when the axis of rotation re Rz2 is horizontal as depicted in Figure 29), and which axis M intersects “tool affecting points” of the tools 302, 304, such as, for example, points of the tools 302, 304 that are capable of contacting and affecting/machining a workpiece.  See Figures 14, 29, and at least paragraphs 0054 and the discussion of the tools found in paragraphs 0060-0063, for example.  








[AltContent: textbox (M)][AltContent: connector]
    PNG
    media_image3.png
    486
    372
    media_image3.png
    Greyscale


Additionally, regarding claim 11¸ note that the second tool 304 is “operable to affect” a target object/workpiece 100 while the first tool 302 is mounted on the tool head 68/80.  See, for example, Figure 29 and paragraph 0063, for example.
Claims 13-20, any of which were rejected under 35 USC 112 above, are as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2015/0063936 to Azzarello et al.
Azzarello et al. teaches a “multi-axis” machining (noting the use of machining tools 302, 306, 308, 310, 304, for example, shown in Figures 12-14 and described in paragraph 0060, for 
[AltContent: textbox (2nd end of N1+N2)][AltContent: textbox (N2)][AltContent: arrow][AltContent: arrow][AltContent: textbox (N1)][AltContent: arrow]
    PNG
    media_image4.png
    532
    672
    media_image4.png
    Greyscale

The robotic arm N1+N2 has a first end (i.e., the end of N2 that is closest to 106; see Figures 29-35) that is “operatively associated with” the movable member 106 (see Figure 35).  

A tool head 68/80 is “operatively associated with” the above-labeled second end of the robotic arm N1+N2 (see Figure 35, Figures 12-14, and paragraphs 0054, 0060-0063, for example).  A first tool, such as, for example, tool 302, is mounted on (and is “operatively associated with”) the tool head 68/80 (see Figures 12-14 and 35, as well as paragraphs 0060-0062, for example).  Furthermore, a second tool, such as, for example, tool 304, is mounted on (and is “operatively associated with”) the tool head 68/80 (see Figures 12-18 and 29, for example, as well as at least paragraphs 0060-0063, for example).  
Regarding claim 14, the multi-axis machining apparatus further includes a base, such as, for example, base 102.  See Figure 35 and paragraph 0054.  The movable member 106 is “operatively associated with” the base 102.  See Figure 35.  
Regarding claim 15, the movable member 106 is “rotatably mounted” to the base 102, for rotation about axis Rx1.  See Figure 35, Figures 29-33, and paragraph 0054, for example.
Regarding claim 16¸ the movable member 106 includes a “center” that is between upper and lower ends (with respect to Figure 35) thereof, and the robotic arm N1+N2 is attached to the movable member 106 at a position offset from the center of the movable member 106, noting that robotic arm N1+N2 is attached to movable member 106 proximate an upper end of 106.  See Figure 35, as well as Figures 2-3, for example.
claim 17, note that the movable member 106 includes/comprises an “extended member” that extends “beyond the base” 102, noting that 106 itself extends beyond base 102 in the vertical direction, for example.  See Figure 35, for example.
Regarding claim 18, the robotic arm N1+N2 is “operatively associated with” the extended member 106.  See Figures 29-35, for example, noting that N1+N2 is at least ultimately mounted to 106.  
Regarding claim 19, the first 302 and second 304 tools can both be considered “saw cutting tools”.  The Azzarello et al. reference explicitly teaches that 302 is a saw (see paragraphs 0060-0062, for example).  Additionally, it is noted that 304 is described as a router bit (see at least paragraphs 0060, 0062-0063; see also Figures 12-17, 29, and 31), and thus, 304 is considered to be a saw, as broadly claimed, in that it is capable of cutting/sawing through a given material simply by moving the router bit in a manner to cut/saw through the workpiece (by virtue of the machining portion of the router bit).  
Regarding claim 20, the Azzarello et al. reference teaches a computer controller 35 that is programmable to cause the “synchronous” (see at least Figures 29-35) movements of the movable member 106 and the robotic arm N1+N2 during machining of a workpiece 100.  See, for example, paragraphs 0008, 0049, 0052, 0057, 0060, 0066, and Figure 1, for example.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner 
Art Unit 3722                                                                                                                                                                                                        



eec
April 22, 2021